


Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of May 27,
2008, by and between Sonus Pharmaceuticals, Inc., a Delaware corporation
(“Sonus”), and the signatory hereto (the “Securityholder”).  Capitalized terms
used and not defined herein have the same meaning as in the Arrangement
Agreement, dated as of the date hereof (as such agreement may hereafter be
amended or modified from time to time, the “Arrangement Agreement”), by and
between Sonus and OncoGenex Technologies Inc., a corporation existing under the
federal laws of Canada (“OncoGenex”).

 

WHEREAS, Sonus and OncoGenex will effect an arrangement under Section 192 of the
CBCA, subject to the terms and conditions set forth in the Arrangement Agreement
and Plan of Arrangement; and

 

WHEREAS, as a condition to entering into the Arrangement Agreement, Sonus has
required that the Securityholder, solely in the Securityholder’s capacity as a
holder of OncoGenex securities, enter into, and the Securityholder has agreed to
enter into, this Agreement.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 


1.                                       REPRESENTATIONS AND WARRANTIES OF THE
SECURITYHOLDER.  THE SECURITYHOLDER HEREBY REPRESENTS AND WARRANTS TO SONUS AS
FOLLOWS:


 


(A)                                  AUTHORITY; BINDING OBLIGATION.  THE
SECURITYHOLDER HAS ALL NECESSARY POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND PERFORM ALL OF THE SECURITYHOLDER’S OBLIGATIONS HEREUNDER.  THIS
AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE SECURITYHOLDER
(AND THE SECURITYHOLDER’S SPOUSE, IF THE SECURITIES (AS DEFINED BELOW)
CONSTITUTE COMMUNITY PROPERTY UNDER APPLICABLE LAW) AND CONSTITUTES A VALID AND
LEGALLY BINDING OBLIGATION OF THE SECURITYHOLDER AND SUCH SPOUSE, ENFORCEABLE
AGAINST THE SECURITYHOLDER AND SUCH SPOUSE, AS THE CASE MAY BE, IN ACCORDANCE
WITH ITS TERMS.


 


(B)                                 OWNERSHIP OF SECURITIES. THE SECURITYHOLDER
IS THE BENEFICIAL OWNER OR RECORD HOLDER OF THE NUMBER OF SECURITIES OF
ONCOGENEX LISTED ON SCHEDULE A ATTACHED HERETO (THE “EXISTING SECURITIES” AND,
TOGETHER WITH ANY SECURITIES OF ONCOGENEX THE RECORD OR BENEFICIAL OWNERSHIP OF
WHICH IS ACQUIRED BY THE SECURITYHOLDER AFTER THE DATE HEREOF, THE
“SECURITIES”).  THE EXISTING SECURITIES LISTED ON SCHEDULE A CONSTITUTE ALL OF
THE ONCOGENEX SECURITIES OF RECORD OR BENEFICIALLY OWNED BY THE SECURITYHOLDER
AS OF THE DATE HEREOF.  WITH RESPECT TO THE SECURITIES, THE SECURITYHOLDER HAS
SOLE VOTING POWER AND SOLE POWER TO ISSUE INSTRUCTIONS WITH RESPECT TO OR
OTHERWISE ENGAGE IN THE ACTIONS SET FORTH IN SECTION 2 HEREOF, AND SOLE POWER OF
DISPOSITION, WITH NO RESTRICTIONS ON THE VOTING RIGHTS, RIGHTS OF DISPOSITION OR
OTHERWISE, SUBJECT TO APPLICABLE LAWS AND THE TERMS OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(C)                                  NO CONFLICTS.  NEITHER THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OF
OR A DEFAULT UNDER (WITH OR WITHOUT NOTICE, LAPSE OF TIME, OR BOTH) ANY
CONTRACT, AGREEMENT, VOTING AGREEMENT, SHAREHOLDERS’ AGREEMENT, TRUST AGREEMENT,
VOTING TRUST, PROXY, POWER OF ATTORNEY, POOLING ARRANGEMENT, NOTE, MORTGAGE,
INDENTURE, INSTRUMENT, ARRANGEMENT OR OTHER OBLIGATION OR RESTRICTION OF ANY
KIND TO WHICH THE SECURITYHOLDER IS A PARTY OR WHICH THE SECURITYHOLDER OR THE
SECURITYHOLDER’S SECURITIES ARE SUBJECT TO OR BOUND, OTHER THAN THE
SHAREHOLDERS’ AGREEMENT, THE APPLICABLE PROVISIONS OF WHICH HAVE BEEN WAIVED BY
THE SECURITYHOLDER.


 


(D)                                 RELIANCE.  THE SECURITYHOLDER UNDERSTANDS
AND ACKNOWLEDGES THAT SONUS IS ENTERING INTO THE ARRANGEMENT AGREEMENT IN
RELIANCE UPON THE SECURITYHOLDER’S EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


2.                                       VOTING AGREEMENT AND AGREEMENT NOT TO
TRANSFER.


 


(A)                                  THE SECURITYHOLDER HEREBY AGREES TO VOTE OR
CAUSE TO BE VOTED ALL OF THE SECURITYHOLDER’S SECURITIES (I) IN FAVOR OF THE
APPROVAL OF THE ARRANGEMENT RESOLUTION AND THE ARRANGEMENT; (II) AGAINST ANY
ACTION OR AGREEMENT THAT WOULD RESULT IN A BREACH IN ANY MATERIAL RESPECT OF ANY
COVENANT, REPRESENTATION OR WARRANTY OR ANY OTHER OBLIGATION OR AGREEMENT OF
ONCOGENEX UNDER THE ARRANGEMENT AGREEMENT; AND (III) EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF SONUS, AGAINST THE FOLLOWING ACTIONS (OTHER THAN THE
ARRANGEMENT):  (A) ANY EXTRAORDINARY CORPORATE TRANSACTIONS, SUCH AS AN
AMALGAMATION, CONSOLIDATION OR OTHER BUSINESS COMBINATION INVOLVING ONCOGENEX;
(B) ANY SALE, LEASE, TRANSFER OR DISPOSITION OF A MATERIAL AMOUNT OF THE ASSETS
OF ONCOGENEX; (C) ANY CHANGE IN THE BOARD OF DIRECTORS OF ONCOGENEX; (D) ANY
MATERIAL CHANGE IN THE PRESENT CAPITALIZATION OF ONCOGENEX; (E) ANY AMENDMENT OF
ONCOGENEX’S ARTICLES OF INCORPORATION OR BYLAWS; (F) ANY OTHER CHANGE IN THE
CORPORATE STRUCTURE, BUSINESS, ASSETS OR OWNERSHIP OF ONCOGENEX; OR (G) ANY
OTHER ACTION WHICH IS INTENDED, OR COULD REASONABLY BE EXPECTED TO, IMPEDE,
INTERFERE WITH, DELAY, POSTPONE, DISCOURAGE OR ADVERSELY AFFECT THE CONTEMPLATED
ECONOMIC BENEFITS TO SONUS OR ONCOGENEX OF THE ARRANGEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THE ARRANGEMENT AGREEMENT.  THE SECURITYHOLDER SHALL NOT ENTER
INTO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON PRIOR TO THE
TERMINATION DATE (AS DEFINED IN SECTION 7 BELOW) TO VOTE OR GIVE INSTRUCTIONS,
WHETHER BEFORE OR AFTER THE TERMINATION DATE, IN ANY MANNER INCONSISTENT WITH
CLAUSES (I), (II) OR (III) OF THE PRECEDING SENTENCE.


 


(B)                                 UPON THE FAILURE OF THE SECURITYHOLDER TO
VOTE ANY SECURITIES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE
SECURITYHOLDER HEREBY GRANTS TO THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL
OFFICER OF SONUS, AND EACH OF THEM INDIVIDUALLY, A PROXY COUPLED WITH AN
INTEREST IN ALL SECURITIES OWNED BY THE SECURITYHOLDER, WHICH PROXY SHALL BE
IRREVOCABLE AND SURVIVE UNTIL THE TERMINATION DATE, TO VOTE ALL SUCH SECURITIES
IN THE MANNER PROVIDED IN THIS AGREEMENT.  IF BETWEEN THE EXECUTION HEREOF AND
THE TERMINATION DATE, THE SECURITYHOLDER SHOULD DIE OR BECOME INCAPACITATED, OR
IF ANY TRUST OR ESTATE HOLDING THE SECURITYHOLDER’S SECURITIES SHOULD BE
TERMINATED, OR IF ANY CORPORATION OR PARTNERSHIP HOLDING THE SECURITIES SHOULD
BE DISSOLVED OR LIQUIDATED, OR IF ANY OTHER SUCH SIMILAR EVENT OR EVENTS SHALL
OCCUR BEFORE THE TERMINATION DATE, ANY ACTIONS TAKEN BY

 

2

--------------------------------------------------------------------------------


 


SONUS UNDER THIS AGREEMENT SHALL BE AS VALID AS IF SUCH DEATH, INCAPACITY,
TERMINATION, DISSOLUTION, LIQUIDATION OR OTHER SIMILAR EVENT OR EVENTS HAD NOT
OCCURRED, REGARDLESS OF WHETHER OR NOT SONUS HAS RECEIVED NOTICE OF SUCH DEATH,
INCAPACITY, TERMINATION, DISSOLUTION, LIQUIDATION OR OTHER EVENT.


 


(C)                                  THE SECURITYHOLDER HEREBY AGREES NOT TO
(I) SELL, TRANSFER, CONVEY, ASSIGN OR OTHERWISE DISPOSE OF ANY OF HIS, HER OR
ITS SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF SONUS, OTHER THAN SECURITIES
SOLD OR SURRENDERED OR DEEMED SOLD OR SURRENDERED TO PAY THE EXERCISE PRICE OF
ANY ONCOGENEX OPTIONS OR TO SATISFY ONCOGENEX’S WITHHOLDING OBLIGATIONS WITH
RESPECT TO ANY TAXES RESULTING FROM SUCH EXERCISE OR RESULTING FROM THE VESTING
OF RESTRICTED STOCK OR RESTRICTED PERFORMANCE STOCK, OR (II) PLEDGE, MORTGAGE OR
OTHERWISE ENCUMBER SUCH SECURITIES.  NOTWITHSTANDING THE FOREGOING, THE
SECURITYHOLDER MAY COMPLETE ANY PERMITTED TRANSFER (AS DEFINED IN SCHEDULE B)
WITHOUT THE PRIOR WRITTEN CONSENT OF SONUS.  ANY PERMITTED TRANSFEREE OF THE
SECURITYHOLDER’S SECURITIES MUST BECOME A PARTY TO THIS AGREEMENT AND ANY
PURPORTED TRANSFER OF THE SECURITYHOLDER’S SECURITIES TO A PERSON THAT DOES NOT
BECOME A PARTY HERETO SHALL BE NULL AND VOID AB INITIO.


 


3.                                       COOPERATION.  THE SECURITYHOLDER AGREES
THAT HE OR SHE WILL NOT (DIRECTLY OR INDIRECTLY) (I) ENCOURAGE, INITIATE,
SOLICIT OR TAKE ANY OTHER ACTION DESIGNED TO FACILITATE ANY ACQUISITION PROPOSAL
INVOLVING ONCOGENEX FROM ANY PERSON OR (II) EXERCISE ANY DISSENT RIGHT THAT THE
SECURITYHOLDER MAY HAVE IN CONNECTION WITH THE ARRANGEMENT.  FURTHER, THE
SECURITYHOLDER HEREBY AGREES TO EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED OR
DELIVERED, SUCH ADDITIONAL PROXIES, CONSENTS, WAIVERS AND OTHER INSTRUMENTS, AND
UNDERTAKE ANY AND ALL FURTHER ACTION, NECESSARY OR DESIRABLE, IN THE REASONABLE
OPINION OF SONUS, TO CARRY OUT THE PURPOSE AND INTENT OF THIS AGREEMENT AND TO
CONSUMMATE THE ARRANGEMENT UNDER THE TERMS OF THE ARRANGEMENT AGREEMENT.


 


4.                                       DISCLOSURE.  THE SECURITYHOLDER HEREBY
AGREES TO PERMIT SONUS TO PUBLISH AND DISCLOSE IN THE PROXY STATEMENT (INCLUDING
ALL DOCUMENTS AND SCHEDULES FILED WITH THE SEC), AND IN ANY PRESS RELEASE OR
OTHER DISCLOSURE DOCUMENT WHICH SONUS REASONABLY DETERMINES TO BE NECESSARY OR
DESIRABLE TO COMPLY WITH APPLICABLE LAWS OR THE RULES AND REGULATIONS OF NASDAQ
OR SUCH OTHER REGULATORY AUTHORITY HAVING JURISDICTION IN CONNECTION WITH THE
ARRANGEMENT AND ANY TRANSACTIONS RELATED THERETO, SECURITYHOLDER’S IDENTITY AND
OWNERSHIP OF ONCOGENEX SECURITIES AND THE NATURE OF SECURITYHOLDER’S
COMMITMENTS, ARRANGEMENTS AND UNDERSTANDINGS UNDER THIS AGREEMENT, PROVIDED THAT
ANY PUBLIC ANNOUNCEMENT OR DISCLOSURE IS MADE IN ACCORDANCE WITH THE TERMS OF
THE ARRANGEMENT AGREEMENT.


 


5.                                       CONFIDENTIALITY.  THE SECURITYHOLDER
SHALL KEEP THE EXISTENCE AND CONTENTS OF THIS AGREEMENT CONFIDENTIAL AND SHALL
NOT DISCLOSE ITS EXISTENCE OR CONTENTS TO ANY OTHER PERSON EXCEPT AS IS
NECESSARY IN ORDER TO ENABLE THE SECURITYHOLDER TO COMPLY WITH ITS OBLIGATIONS
HEREUNDER OR AS MAY BE REQUIRED BY LAW.  THE SECURITYHOLDER SHALL NOT, SO LONG
AS SONUS HAS NOT ANNOUNCED THE ARRANGEMENT TO THE PUBLIC GENERALLY, DISCLOSE
INFORMATION ABOUT THE ARRANGEMENT OR THIS AGREEMENT TO ANY OTHER PERSON, UNLESS
SUCH DISCLOSURE IS NECESSARY IN THE SECURITYHOLDER’S COURSE OF BUSINESS AND THE
PERSON RECEIVING THE INFORMATION ACKNOWLEDGES THAT HE OR SHE IS ALSO PROHIBITED
FROM DISCLOSING SUCH INFORMATION TO OTHERS.


 


6.                                       SECURITYHOLDER CAPACITY.  THE
SECURITYHOLDER IS ENTERING THIS AGREEMENT IN HIS, HER OR ITS CAPACITY AS THE
RECORD OR BENEFICIAL OWNER OF THE SECURITIES, AND NOT IN HIS, HER OR ITS
CAPACITY AS A DIRECTOR OR OFFICER OF ONCOGENEX.

 

3

--------------------------------------------------------------------------------


 


7.                                       TERMINATION.  THE OBLIGATIONS OF THE
SECURITYHOLDER HEREUNDER SHALL TERMINATE:


 


(A)                                  IF THE ARRANGEMENT IS CONSUMMATED, UPON THE
CONSUMMATION OF THE ARRANGEMENT;


 


(B)                                 IF THE ARRANGEMENT IS NOT CONSUMMATED, UPON
THE TERMINATION OF THE ARRANGEMENT AGREEMENT IN ACCORDANCE WITH ITS TERMS;


 


(C)                                  UPON ANY MATERIAL AMENDMENT TO THE
ARRANGEMENT AGREEMENT OR PLAN OF ARRANGEMENT BEING GIVEN EFFECT THAT HAS NOT
BEEN APPROVED BY THE ONCOGENEX SHAREHOLDERS;


 


(D)                                 ON AUGUST 31, 2008 IF NOT OTHERWISE
TERMINATED PRIOR TO SUCH DATE AND PROVIDED THAT THE PROXY STATEMENT IS NOT
SUBJECT TO A REVIEW BY THE SEC; OR


 


(E)                                  ON SEPTEMBER 30, 2008 IF NOT OTHERWISE
TERMINATED PRIOR TO SUCH DATE AND PROVIDED THAT THE PROXY STATEMENT IS REVIEWED
BY THE SEC.


 


THE “TERMINATION DATE” FOR ANY PARTICULAR PROVISION HEREUNDER SHALL BE THE DATE
OF TERMINATION OF THE SECURITYHOLDER’S OBLIGATIONS UNDER SUCH PROVISION.


 


8.                                       SPECIFIC PERFORMANCE.  THE
SECURITYHOLDER ACKNOWLEDGES THAT IT WOULD BE IMPOSSIBLE TO DETERMINE THE AMOUNT
OF DAMAGES THAT WOULD RESULT FROM ANY BREACH OF ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT AND THAT THE REMEDY AT LAW FOR ANY BREACH, OR THREATENED BREACH,
WOULD LIKELY BE INADEQUATE AND, ACCORDINGLY, AGREES THAT SONUS SHALL, IN
ADDITION TO ANY OTHER RIGHTS OR REMEDIES WHICH IT MAY HAVE AT LAW OR IN EQUITY,
BE ENTITLED TO SEEK SUCH EQUITABLE AND INJUNCTIVE RELIEF AS MAY BE AVAILABLE
FROM ANY COURT OF COMPETENT JURISDICTION TO RESTRAIN THE SECURITYHOLDER FROM
VIOLATING ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  IN CONNECTION WITH ANY
ACTION OR PROCEEDING FOR SUCH EQUITABLE OR INJUNCTIVE RELIEF, THE SECURITYHOLDER
HEREBY WAIVES ANY CLAIM OR DEFENSE THAT A REMEDY AT LAW ALONE IS ADEQUATE AND
AGREES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, TO HAVE THE OBLIGATIONS OF THE
SECURITYHOLDER UNDER THIS AGREEMENT SPECIFICALLY ENFORCED AGAINST HIM OR HER,
WITHOUT THE NECESSITY OF POSTING BOND OR OTHER SECURITY, AND CONSENTS TO THE
ENTRY OF EQUITABLE OR INJUNCTIVE RELIEF AGAINST THE SECURITYHOLDER ENJOINING OR
RESTRAINING ANY BREACH OR THREATENED BREACH OF THIS AGREEMENT.


 


9.                                       NON-RESIDENT TAX MATTERS.  THE
SECURITYHOLDER ACKNOWLEDGES AND AGREES AS FOLLOWS:


 


(A)                                  WITHHOLDING RIGHTS.  EACH OF SONUS AND THE
DEPOSITARY (AS DEFINED IN THE PLAN OF ARRANGEMENT) SHALL BE ENTITLED TO WITHHOLD
FROM ANY SONUS COMMON SHARES OR OTHER CONSIDERATION OTHERWISE ISSUABLE OR
PAYABLE PURSUANT TO THE PLAN OF ARRANGEMENT TO ANY HOLDER OF ONCOGENEX SHARES
AND ONCOGENEX DEBENTURES WHO IS NOT A CANADIAN RESIDENT (A “NON-RESIDENT
HOLDER”), SUCH AMOUNTS AS SONUS OR THE DEPOSITARY, RESPECTIVELY, ARE REQUIRED TO
DEDUCT AND WITHHOLD WITH RESPECT TO SUCH ISSUANCE OR PAYMENT, AS THE CASE MAY
BE, UNDER SECTIONS 116  AND 212  OF THE INCOME TAX ACT, R.S.C. 1985, C.1 (5TH
SUPP.), AS AMENDED (THE “ITA”).  SINCE THE CONSIDERATION PAID TO THE
NON-RESIDENT HOLDER OF ONCOGENEX SHARES AND ONCOGENEX DEBENTURES UNDER THE
ARRANGEMENT AGREEMENT IS IN THE FORM OF SONUS COMMON SHARES AND NOT CASH, AND
THE LIQUIDATION VALUE

 

4

--------------------------------------------------------------------------------


 


OF THOSE SHARES IS UNKNOWN, SONUS OR THE DEPOSITARY WILL INITIALLY HOLDBACK ALL
SONUS COMMON SHARES OTHERWISE ISSUABLE TO A NON-RESIDENT HOLDER. ANY AMOUNT
ACTUALLY PAID TO THE CANADA REVENUE AGENCY (THE “CRA”) BY SONUS OR BY THE
DEPOSITARY WHEN DEMANDED BY THE CRA UNDER THE ITA ON BEHALF OF ANY NON-RESIDENT
HOLDER OF ONCOGENEX SHARES AND ONCOGENEX DEBENTURES WILL IMMEDIATELY BECOME DUE
AND PAYABLE TO SONUS BY THE NON-RESIDENT HOLDER AND SHALL BEAR INTEREST AT 15%
PER ANNUM, COMPOUNDED MONTHLY.  THE SONUS COMMON SHARES (INCLUDING DEPOSITED
SECURITIES) WITHHELD ACCORDING TO THIS SECTION 9(A) WILL NOT BE RELEASED TO
A NON-RESIDENT HOLDER UNTIL THE AMOUNTS OWING TO SONUS ARE PAID IN FULL OR
WAIVED BY SONUS OR SUCH CONDITIONS DESCRIBED IN SECTION 9(B) ARE MET.  IF THERE
IS NO TAX ULTIMATELY OWING BY THE NON-RESIDENT HOLDER TO THE CRA, THE INTEREST
ON THE AMOUNTS REMITTED TO THE CRA BY SONUS OR THE DEPOSITARY WILL BE WAIVED BY
SONUS.  IF THERE IS AN AMOUNT OWING TO SONUS (AS A RESULT OF SONUS MAKING A
PAYMENT TO THE CRA ON BEHALF OF A NON-RESIDENT HOLDER), SONUS SHALL BE
AUTHORIZED TO DEPOSIT THE WITHHELD SHARES IN A SEGREGATED BROKERAGE ACCOUNT IN
TRUST FOR THE BENEFIT OF THE NON-RESIDENT HOLDER AND THE NON-RESIDENT HOLDER
SHALL BE DEEMED TO HAVE PROVIDED THE TRUSTEE OF THAT ACCOUNT WITH IRREVOCABLE
INSTRUCTIONS TO SELL, ON TERMS SATISFACTORY TO SONUS, A SUFFICIENT NUMBER OF THE
WITHHELD SONUS COMMON SHARES TO SATISFY THE TAXES PAID BY SONUS OR THE
DEPOSITARY ON BEHALF OF THE NON-RESIDENT HOLDER AND INTEREST ACCRUED AND REMIT
THOSE PROCEEDS TO SONUS.  IF UPON THE SALE OF ALL SUCH SONUS COMMON SHARES AND
THE REMITTANCE OF ALL OF THE RELATED PROCEEDS TO SONUS, ANY REMAINING LIABILITY
BY THE NON-RESIDENT HOLDER TO SONUS REMAINS, THAT REMAINING LIABILITY SHALL BE
WAIVED BY SONUS.  NOTWITHSTANDING THE ABOVE, ANY NON-RESIDENT HOLDER WHO REMITS
IN CASH THE FULL AMOUNT OF TAX WITHHOLDINGS POTENTIALLY OWING PRIOR TO THE
RECEIPT OF A CLEARANCE CERTIFICATE (AS DEFINED BELOW) OR ACTUALLY OWING AFTER
THE RECEIPT OF A CLEARANCE CERTIFICATE, EITHER DIRECTLY TO THE CRA OR TO SONUS,
SHALL HAVE ALL OF THEIR WITHHELD SONUS COMMON SHARES RELEASED, SUBJECT TO
SECTION 2.2(E) OF THE PLAN OF ARRANGEMENT.


 


(B)                                 CLEARANCE CERTIFICATES.  IF ANY SONUS COMMON
SHARES OR OTHER CONSIDERATION IS DEDUCTED OR WITHHELD FROM A NON-RESIDENT
HOLDER PURSUANT TO SECTION 116 OF THE ITA AS DESCRIBED IN SECTION 9(A), SONUS OR
THE DEPOSITARY, AS THE CASE MAY BE, SHALL, SUBJECT TO SECTION 9(A), REMIT
SUCH CONSIDERATION TO SUCH NON-RESIDENT HOLDER UPON DELIVERY BY SUCH
NON-RESIDENT HOLDER TO SONUS OR THE DEPOSITARY, AS THE CASE MAY BE, OF A
CERTIFICATE OF COMPLIANCE (WITH A CERTIFICATE LIMIT NOT LESS THAN THE FAIR
MARKET VALUE OF THE AGGREGATE CONSIDERATION TO BE PAID TO SUCH NON-RESIDENT
HOLDER FOR THEIR ONCOGENEX SHARES PURSUANT TO THE TERMS OF THE ARRANGEMENT)
ISSUED PURSUANT TO SECTION 116 OF THE ITA (A “CLEARANCE CERTIFICATE”).  IF SUCH
NON-RESIDENT HOLDER DOES NOT SO DELIVER A CLEARANCE CERTIFICATE AND WITHHOLDING
PAYMENT IS DEMANDED BY THE CRA, SONUS WILL REMIT SUFFICIENT FUNDS TO THE CRA TO
COMPLY WITH THIS REMITTANCE REQUIREMENT; PROVIDED THAT, IF SONUS OR THE
DEPOSITARY, AS THE CASE MAY BE, IS PROVIDED WITH A LETTER FROM THE CRA ADVISING
THAT NONE OF THE AMOUNTS DEDUCTED OR WITHHELD IN RESPECT OF SUCH NON-RESIDENT
HOLDER ARE REQUIRED TO BE REMITTED, SONUS OR THE DEPOSITARY, AS THE CASE MAY BE,
WILL CONTINUE TO HOLD SUCH AMOUNTS IN ACCORDANCE WITH THAT LETTER UNTIL A
CLEARANCE CERTIFICATE IS PROVIDED OR UNTIL THE CRA REQUIRES THE AMOUNTS TO BE
REMITTED, WHICHEVER SHALL FIRST OCCUR.  SUBJECT TO SECTION 9(A), TO THE EXTENT
THAT AMOUNTS ARE SO DEDUCTED OR SONUS COMMON SHARES WITHHELD, THE CORRESPONDING
AMOUNTS WILL BE IMMEDIATELY DUE AND PAYABLE TO SONUS, PROVIDED THAT SUCH
AMOUNTS, ARE ACTUALLY REMITTED UPON DEMAND TO THE CRA IN ACCORDANCE WITH THIS
SECTION.

 

5

--------------------------------------------------------------------------------


 


(C)                                  COVENANT TO APPLY FOR CLEARANCE
CERTIFICATE.  THE SECURITYHOLDER HEREBY COVENANTS AND AGREES THAT IT WILL APPLY
TO CRA FOR A CLEARANCE CERTIFICATE AS SOON AS PRACTICABLE AFTER THE ARRANGEMENT
BECOMES EFFECTIVE TO SATISFY DELIVERY OF SUCH CERTIFICATE TO SONUS AS SUCH
DELIVERY IS CONTEMPLATED IN SECTION 9(B) HEREIN.


 


10.                                 MISCELLANEOUS.


 


(A)                                  DEFINITIONAL MATTERS.


 


(I)                                     FOR PURPOSES OF THIS AGREEMENT,
“BENEFICIAL OWNERSHIP” SHALL BE DETERMINED IN ACCORDANCE WITH RULE 13D-3 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(II)                                  THE SECTION AND PARAGRAPH CAPTIONS HEREIN
ARE FOR CONVENIENCE OF REFERENCE ONLY, DO NOT CONSTITUTE PART OF THIS AGREEMENT
AND SHALL NOT BE DEEMED TO LIMIT OR OTHERWISE AFFECT ANY OF THE PROVISIONS
HEREOF.


 


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH REFERENCE TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS AND WARRANTIES, BOTH WRITTEN AND ORAL, BETWEEN
THE PARTIES OR THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS, WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


(C)                                  PARTIES IN INTEREST.  THIS AGREEMENT SHALL
BE BINDING UPON AND INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, ESTATE, HEIRS, EXECUTORS, ADMINISTRATORS AND
OTHER LEGAL REPRESENTATIVES, AS THE CASE MAY BE. NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY OTHER PERSON, OTHER THAN
PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS, ASSIGNS, ESTATE, HEIRS,
EXECUTORS, ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES, AS THE CASE MAY BE,
ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT.


 


(D)                                 ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY LAW OR OTHERWISE WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY HERETO.


 


(E)                                  MODIFICATIONS; WAIVERS.  THIS AGREEMENT
SHALL NOT BE AMENDED, ALTERED OR MODIFIED IN ANY MANNER WHATSOEVER, EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO.  NO WAIVER OF ANY BREACH OR
DEFAULT HEREUNDER SHALL BE CONSIDERED VALID UNLESS IN WRITING AND SIGNED BY THE
PARTY GIVING SUCH WAIVER, AND NO SUCH WAIVER SHALL BE DEEMED A WAIVER OF ANY
SUBSEQUENT BREACH OF THE SAME OR SIMILAR NATURE.


 


(F)                                    SEVERABILITY.  ANY TERM OR PROVISION OF
THIS AGREEMENT WHICH IS INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS
TO THAT JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY AND
UNENFORCEABILITY WITHOUT RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS
AND PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION.  IF ANY PROVISION OF
THIS AGREEMENT IS SO BROAD AS TO BE UNENFORCEABLE, THE PROVISION SHALL BE
INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE.

 

6

--------------------------------------------------------------------------------


 


(G)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF BRITISH COLUMBIA, WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


 


(H)                                 JURISDICTION AND VENUE.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT SOLELY IN A COURT OF
COMPETENT JURISDICTION IN THE PROVINCE OF BRITISH COLUMBIA AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE SECURITYHOLDER AND SONUS HEREBY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF AND VENUE IN THE AFORESAID COURTS, NOTWITHSTANDING ANY
OBJECTIONS IT MAY OTHERWISE HAVE.  EACH OF THE SECURITYHOLDER AND SONUS
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE DELIVERY OF NOTICE AS PROVIDED IN
SECTION 10(L) BELOW, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER
SUCH DELIVERY.


 


(I)                                     WAIVER OF TRIAL BY JURY.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10(I).


 


(J)                                     ATTORNEY’S FEES.  THE PREVAILING PARTY
IN ANY LITIGATION, ARBITRATION, MEDIATION, BANKRUPTCY, INSOLVENCY OR OTHER
PROCEEDING (“PROCEEDING”) RELATING TO THE ENFORCEMENT OR INTERPRETATION OF THIS
AGREEMENT MAY RECOVER FROM THE UNSUCCESSFUL PARTY ALL FEES AND DISBURSEMENTS OF
COUNSEL (INCLUDING EXPERT WITNESS AND OTHER CONSULTANTS’ FEES AND COSTS)
RELATING TO OR ARISING OUT OF (A) THE PROCEEDING (WHETHER OR NOT THE PROCEEDING
RESULTS IN A JUDGMENT) AND (B) ANY POST-JUDGMENT OR POST-AWARD PROCEEDING
INCLUDING, WITHOUT LIMITATION, ONE TO ENFORCE OR COLLECT ANY JUDGMENT OR AWARD
RESULTING FROM ANY PROCEEDING.  ALL SUCH JUDGMENTS AND AWARDS SHALL CONTAIN A
SPECIFIC PROVISION FOR THE RECOVERY OF ALL SUCH SUBSEQUENTLY INCURRED COSTS,
EXPENSES, FEES AND DISBURSEMENTS OF COUNSEL.


 


(K)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH EXECUTED COUNTERPARTS AND ANY PHOTOCOPIES
AND FACSIMILE COPIES THEREOF, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(L)                                     NOTICES.  ALL NOTICES, REQUESTS, AND
OTHER COMMUNICATIONS GIVEN OR DELIVERED HEREUNDER SHALL BE IN WRITING AND SHALL
BE DEEMED TO HAVE BEEN GIVEN, (A) WHEN RECEIVED IF GIVEN IN PERSON, (B) ON THE
DATE OF ELECTRONIC CONFIRMATION OF RECEIPT IF SENT BY E-MAIL, FACSIMILE OR OTHER
WIRE TRANSMISSION, (C) THREE DAYS AFTER BEING DEPOSITED IN THE U.S. MAIL,
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, OR (D) ONE DAY AFTER BEING

 

7

--------------------------------------------------------------------------------


 


DEPOSITED WITH A REPUTABLE OVERNIGHT COURIER.  NOTICES, REQUESTS, AND
COMMUNICATIONS TO THE PARTIES SHALL, UNLESS ANOTHER ADDRESS IS SPECIFIED IN
WRITING IN ACCORDANCE WITH THIS SECTION 10(L), BE SENT TO THE ADDRESS OR
FACSIMILE NUMBER INDICATED BELOW:


 

If to Sonus, addressed to it at:

 

 

 

Sonus Pharmaceuticals, Inc.
1522 217th Place S.E.
Bothell, Washington 98021
Attention:  Chief Executive Officer
Telephone:  (425) 686-1501
Facsimile:  (425) 686-1601

 

 

 

with a copy to:

 

 

 

Stradling Yocca Carlson & Rauth
660 Newport Center Drive, Suite 1600
Newport Beach, California  92660
Attention: Christopher D. Ivey, Esq.
Fax:  (949) 725-4100

 

 

If to the Securityholder, to the address noted on the signature page hereto.

 


(M)                               DELIVERY OF OPINION.  SONUS COVENANTS TO AND
WITH THE SECURITYHOLDER TO DELIVER TO ONCOGENEX AND THE SECURITYHOLDER AT THE
CLOSING OF THE ARRANGEMENT AN OPINION OF COUNSEL ADDRESSED TO ONCOGENEX AND THE
SECURITYHOLDER, AMONG OTHERS, PERTAINING TO APPLICABLE UNITED STATES AND
CANADIAN SECURITIES LAW MATTERS IN RESPECT OF THE SONUS COMMON SHARES ISSUABLE
TO THE ONCOGENEX SHAREHOLDER ON CLOSING OF THE ARRANGEMENT, SUCH OPINION TO BE
IN A FORM SATISFACTORY TO THE HOLDERS OF A MAJORITY OF THE ONCOGENEX SHARES
ACTING REASONABLY.


 


(N)                                 ADVICE OF COUNSEL.  SECURITYHOLDER
ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, SECURITYHOLDER HAS HAD THE
OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND
UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT
SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.


 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the date first above written.

 

 

SONUS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

President and Chief Executive

 

 

Officer

 

 

 

 

 

 

SECURITYHOLDER:

 

 

 

 

 

 

 

 

Name:

 

 

Date:

 

 

 

 

 

SECURITYHOLDER’S SPOUSE (if applicable):

 

 

 

 

 

 

 

 

Name:

 

 

Date:

 

 

 

 

 

 

 

 

IF CORPORATE/ENTITY SECURITYHOLDER:

 

 

 

 

 

 

 

 

Name of Corporation or other Entity

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Number of OncoGenex Common
Shares:                                                     

 

Number of OncoGenex
Options:                                                     

 

Number of OncoGenex Series 1 Class A Preferred
Shares:                                                     

 

Number of OncoGenex Series 2 Class A Preferred
Shares:                                                     

 

Number of OncoGenex Series 1 Class B Preferred
Shares:                                                     

 

Number of OncoGenex Series 2 Class B Preferred
Shares:                                                     

 

Outstanding Principal Amount of OncoGenex Other
Debentures:                                                     

 

Outstanding Principal Amount of BC Advantage
Debenture:                                                     

 

10

--------------------------------------------------------------------------------


 

SCHEDULE “B”

 

PERMITTED TRANSFERS

 

For the purposes of section 2(c) of the Agreement, each of the following shall
be classified as a “Permitted Transfer”:

 

(i)                                  Sale to a Controlled Corporation – The
Securityholder may from time to time Transfer (as defined below) all or any part
of its Securities to a corporation which is under the Control (as defined below)
of the Securityholder provided that such corporation agrees as a condition of
the Transfer to Transfer back such Securities to the Securityholder in the event
that such corporation ceases to be under control of the Securityholder.

 

(ii)                              Family, RSP Sales - A Securityholder may from
time to time Transfer all or any part of its Securities to:

 

A.                                   a trust for the benefit of the
Securityholder or his or her immediate family;

 

B.                                     a registered retirement savings plan of
the Securityholder or his or her spouse; and

 

C.                                     provided that if such transferee (both
legal and beneficial transferees in the case of a trust) is required to become a
party to this Agreement, such transferees (if more than one) shall designate the
Securityholder to represent all of the transferees and such representative will
remain a party to and bound by this Agreement for and on behalf of such
transferees and the Securityholder shall be deemed to be the legal and
beneficial owner of such transferred Securities for the purposes of this
Agreement.

 

(iii)                          Death - Upon the death of the Securityholder, the
Securities may be Transferred in accordance with a probated will of the deceased
or by operation of laws for the administration of estates upon intestacy,
provided that each such transferee enters into an agreement under which the
transferee becomes party to and bound by this Agreement.

 

(iv)                            Investor Exemptions – If the Securityholder is
an Investor (as defined below) it may Transfer the whole or any part of its
Securities:

 

A.                                   if it is required by law to do so;

 

B.                                     if it resolves to Transfer all or
substantially all of its assets or if the Transfer is part of a portfolio sale
of its assets;

 

C.                                     to any person, where the Transfer is in
connection with a reorganization of the Investor;

 

D.                                    if the Transfer is to any manager, general
partner, affiliate or associate of the Investor or affiliate or associate of
such manager or general partner;

 

E.                                      to any corporation or other form of
entity whose senior officers are, or which is managed by a corporate manager
whose senior officers are, common officers of the Investor, the Investor’s
manager or the Investor’s general partner, as the case may be, as at the date of
the Transfer;

 

11

--------------------------------------------------------------------------------


 

F.                                      to any limited partnership the general
partner of which is Controlled, directly or indirectly, by the Investor, the
manager or general partner of the Investor, or an affiliate or associate of the
Investor, or its manager or general partner as at the date of the Transfer;

 

G.                                     to any persons who are bona fide
investors (including limited partners, the general partner or fund manager, as
the case may be, or directors, officers, or employees who are participants in an
incentive program) in the Investor who are entitled to participate in a
distribution of the assets of the Investor upon winding-up, liquidation or
dissolution where the Securities are distributed to them on such occurrence;
provided that if such investors are required to become parties to this
Agreement, such investors (if more than one) shall designate one person to
represent all such investors and such representative will become party to and
bound by this Agreement for and on behalf of such investors and the
representative shall be deemed to be the legal and beneficial owner of such
Transferred Securities for the purposes of this Agreement;

 

H.                                    in respect of Ventures West 7 Limited
Partnership (“Ventures West Canada”) and Ventures West 7 U.S. Limited
Partnership (“Ventures West U.S.”), without limiting any of the foregoing, to
(i) any limited partner of Ventures West Canada or Ventures West U.S.,
(ii) Ventures West Capital Ltd., any subsidiary thereof, or any corporation
whose senior officers are common officers of Ventures West Capital Ltd., or
(iii) any fund managed by Ventures West Capital Ltd. or any subsidiary thereof;
or

 

I.                                         in respect of Working Opportunity
Fund (EVCC) Ltd., without limiting any of the foregoing, to any member of the
GrowthWorks Group (as defined below)

 

provided that each such transferee enters into an agreement under which the
transferee becomes party to and bound by this Agreement.

 

Defined Terms:

 

In this Schedule “B”, the following terms shall have the following meanings:

 

“affiliate” means with respect to any person:

 

(i)

 

any corporation which is directly or indirectly Controlled by that person;

 

 

 

(ii)

 

if a corporation, any corporation which Controls that person, and any
corporation which is directly or indirectly Controlled by a corporation which
Controls that corporate person; and

 

 

 

(iii)

 

if a partnership or limited partnership, any partner of the partnership or any
corporation which Controls that partner and any corporation which is directly or
indirectly Controlled by a corporation that Controls that partner.

 

“associate” has the same meaning as has been designated to that term in the
Canada Business Corporations Act (Canada), as amended from time to time.

 

“Control”, “Controls” or “Controlled” means, in relation to a corporation:

 

(i)                                     the right to cast a majority of the
votes which may be cast at a general meeting of that corporation; or

 

12

--------------------------------------------------------------------------------


 

(ii)                                  the right to elect or appoint, directly or
indirectly, a majority of the directors of that corporation.

 

“GrowthWorks Group” means:

 

(i)            Growth Works Capital Ltd. (“GrowthWorks”);

 

(ii)           any investment fund (whether corporation, limited partnership,
trust or other entity) to which GrowthWorks or any affiliate or associate of
GrowthWorks provides management or investment advisory services; or

 

(iii)          any affiliate or an associate of the foregoing.

 

“Investors” means Ventures West Canada, Ventures West US, H.I.G. Horizon Corp.,
Working Opportunity Fund (EVCC) Ltd., Business Development Bank of Canada,
Milestone Medica Corporation and WHI Morula Fund, LLC and “Investor” means any
one of them.

 

“Transfer” includes any sale, exchange, assignment, gift, bequest, disposition,
mortgage, charge, pledge, encumbrance, grant of a security interest or other
arrangement by which possession, legal title or beneficial ownership passes from
one person to another, or to the same person in a different capacity, whether or
not voluntarily and whether or not for value, and any agreement to effect any of
the foregoing; and the words “Transferred”, “Transferring” and similar words
have corresponding meanings.

 

13

--------------------------------------------------------------------------------
